IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-11147
                           Summary Calendar



JOHN D WALKER

                 Petitioner - Appellant

     v.

UNITED STATES OF AMERICA

                 Respondent - Appellee

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:02-CV-668
                     USDC No. 4:92-CR-128-A
                      --------------------
                        February 4, 2003

Before KING, Chief Judge, and DeMOSS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     John D. Walker, federal inmate # 23826-077, appeals the

dismissal of his 28 U.S.C. § 2241 petition.   Walker was convicted

following entry of guilty pleas to charges of interference with

commerce by robbery in violation of 18 U.S.C. § 1951 and use of a

firearm during a crime of violence in violation of 18 U.S.C.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11147
                                -2-

§ 924(c).   He was sentenced to serve a total of 196 months’

imprisonment and three years’ supervised release.

     Walker contends that the district court erred by dismissing

his 28 U.S.C. § 2241 petition on procedural grounds without

considering the merits of the issues.     He asserts that his

petition arose properly under 28 U.S.C. § 2241 and should not

have been construed under 28 U.S.C. § 2255.     He argues that 28

U.S.C. § 2255 does not provide an adequate and effective remedy.

Walker contends that he is legally innocent of the sentence that

he received because 18 U.S.C. § 1951 does not authorize

sentencing enhancements based on relevant conduct.

     We review the district court’s legal conclusions de novo.

Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir.), cert. denied,

122 S. Ct. 476 (2001).   Section 2255, 28 U.S.C., is used to

collaterally attack a federal conviction and sentence based on

errors that occurred at trial or at sentencing whereas 28 U.S.C.

§ 2241 is used to challenge the manner in which a sentence is

executed.   Id.

     Under the savings clause of 28 U.S.C. § 2255, a 28 U.S.C.

§ 2241 petition that attacks custody resulting from a federally

imposed sentence may be entertained if the petitioner establishes

that the remedy provided under 28 U.S.C. § 2255 is inadequate or

ineffective to test the legality of his detention.     Id.   To do

so, the petitioner must establish (1) actual innocence, i.e.,

that he has been imprisoned for conduct that did not constitute a
                           No. 02-11147
                                -3-

crime, and (2) that his claims were “‘foreclosed by circuit law

at the time when the claims should have been raised in his trial,

appeal, or first § 2255 motion.’”   Id. at 830, 831.   Actual

innocence is shown by demonstrating that the claim is based on

retroactively applicable Supreme Court law that establishes that

the petitioner was convicted of a nonexistent offense.     Id.

     Walker has not made the required showing.   Walker argues

that he is innocent of enhancements that were applied at

sentencing.   Walker’s claim is foreclosed by our opinion in

Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000), cert.

denied, 531 U.S. 1132 (2001).   Walker’s 28 U.S.C. § 2241 petition

was properly construed as a successive 28 U.S.C. § 2255 motion

and dismissed.   Accordingly, the district court’s judgment is

AFFIRMED.   Walker’s motion for appointment of counsel is DENIED.